United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2225
                                 ___________

Gilbert Copper; Adele Norberg,          *
                                        *
            Plaintiffs - Appellees,     *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
City of Fargo, North Dakota; Sherri     * District of North Dakota.
Arnold,                                 *
                                        *      [UNPUBLISHED]
            Defendants,                 *
                                        *
Kevin Niemann,                          *
                                        *
            Defendant - Appellant.      *
                                   ___________

                            Submitted: May 12, 2003
                               Filed: June 20, 2003
                                ___________

Before LOKEN, Chief Judge, BRIGHT, and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

      In 1991, police arrested Gilbert Copper and Adele Norberg for violating the
City of Fargo's residential picketing ordinance. Copper and Norberg sued the City
and several police officers for violating their First, Fourth, and Fourteenth
Amendment rights. The district court conducted two trials.1 In the first trial,
Copper and Norberg recovered a judgment of one dollar each against one of the
police officers, Kevin Niemann, but suffered a dismissal of their claims against
the City of Fargo. In the second trial, the plaintiffs recovered compensatory
damages against the City of $2,150.00, and the court awarded attorneys' fees of
more than $67,000.00 in favor of the plaintiffs. On appeal, a panel of this court
reversed, determining no jurisdiction existed in the district court for the second
trial, and reinstated the first jury award and remanded for a determination and
award of appropriate attorneys' fees. See Copper v. City of Fargo, 184 F.3d 994
(8th Cir. 1999).

      On remand, the district court denied a motion by Niemann for relief from
judgment under Federal Rule of Civil Procedure 60(b). The court then awarded
attorneys' fees of $42,705.75 and costs of $3,454.51 in favor of the plaintiffs.
Niemann now appeals and argues that the court erred in its award of fees and costs
and in denying his motion for relief from judgment. We affirm.

                                  DISCUSSION

       Following the first trial, the trial court vacated the award against Officer
Niemann on the basis of qualified immunity and held the City of Fargo liable to
plaintiffs as a matter of law. In Copper v. City of Fargo, we concluded that the
trial court did not have jurisdiction to conduct a second trial because it never
entered an order granting a new trial. 184 F.3d at 995. We enforced only the
judgment in the first trial and determined that all the proceedings after September
12, 1995, including the second jury trial should be vacated as null and void



      1
       The Honorable Karen K. Klein, United States Magistrate Judge for the District
of North Dakota, presided with the consent of the parties. See 28 U.S.C. § 636(c).

                                        -2-
because of lack of jurisdiction in the district court. We sent the case back with the
following instructions:

      Moreover, because of the change in judgment, we remand this case
      to the district court to modify the attorneys' fees awarded. The
      plaintiffs, as the prevailing party in the first jury trial, are entitled to
      attorneys' fees. However, on remand the district court must
      determine the appropriate amount of attorneys' fees in light of the
      damages awarded by the first jury verdict. See Farrar v. Hobby, 506
      U.S. 103, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992).

184 F.3d at 998.

       In accordance with our instructions, the district court considered plaintiffs'
motion for attorneys' fees, and also considered Kevin Niemann's motion for relief
from judgment under Federal Rule of Civil Procedure 60(b). The court denied
Niemann's Rule 60(b) motion and informed Niemann that he could not request
that the district court vacate a judgment which he expressly invited the Eighth
Circuit to reinstate against him.

       The court went on to discuss the attorneys' fees award. It reiterated an
earlier decision on this issue, recognized the “public benefit realized by
challenging unconstitutional action by a public body or official,” and concluded
that plaintiff's victory was “far more important than the damages awarded.” In
assessing the fees amount, the court properly relied on the September 12, 1995
date and found that time spent until that date could be legitimately claimed. The
court then carefully calculated and itemized the fees claimed by the lead attorney,
the other counsel, and the paralegal for the trial and post-remand activity. The
court ultimately arrived at $42,705.75 in attorneys' fees and $3,454.51 in costs.




                                          -3-
       On appeal, Niemann now argues that Copper and Norberg were not prevailing
parties under the case law of this court and the Supreme Court's decision in Farrar v.
Hobby. Niemann also contends that the district court erred in not granting his Rule
60(b) motion in light of the en banc opinion in Veneklase v. City of Fargo, 248 F.3d
738 (8th Cir. 2001), and subsequent actions by the district court after September
1995.

       These arguments for the most part are frivolous. Our prior panel opinion
resolved the issue of prevailing parties. See Copper, 183 F.3d at 998 (“The
plaintiffs, as the prevailing party in the first jury trial, are entitled to attorneys'
fees.”). Moreover, the law of the case is the first jury verdict, and any proceedings
after September 12, 1995 are a nullity. The district court did not err in its
calculation of attorneys' fees or in its ruling on Niemann's Rule 60(b) motion.

       This case and related litigation arising from enforcement or attempted
enforcement of the anti-picketing ordinance in Fargo2 has been extremely
expensive. The ordinance has since been repealed. The legal cost to the City has
been very high. Too much time, money, and effort have been expended on an
ordinance that is no longer in effect. The litigation should have been settled many
years ago. This controversy ought to have been settled at an early date, at least
when the City rescinded the ordinance in question. It is now time to end this
litigation.




      2
        See, e.g., Copper v. City of Fargo, 905 F.Supp. 680 (D.N.D. 1994); Veneklase
v. City of Fargo, 904 F.Supp. 1038, 1058 (D.N.D. 1995); Veneklase v. City of Fargo,
78 F.3d 1264 (8th Cir. 1996) ("Veneklase I"); Copper v. City of Fargo, 184 F.3d 994
(8th Cir. 1999); Veneklase v. City of Fargo, 200 F.3d 1111 (8th Cir. 1999)
("Veneklase II"), vacated by order granting reh'g en banc; Veneklase v. City of Fargo,
248 F.3d 738 (8th Cir. 2001).

                                         -4-
Plaintiffs are entitled to costs on appeal. Let the mandate issue forthwith.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -5-